Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161930 & (48)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 161930
                                                                   COA: 345215
                                                                   Calhoun CC: 2018-000228-FC
  ROBERT DESHAWN AMERSON,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 6, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The emergency
  motion for appeal bond is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2020
         s1229
                                                                              Clerk